McCay, Judge.
We do not see any ground for reversing the judgment of the Court in this case. The only pretence of error is, that he ought to have set aside the verdict as contrary to evidence, and we think he was right in not doing this. If the verdict of a jury is not to stand because the proof on which it is founded is not clearly in its favor, our whole theory of jury trials will be subverted. We have so often and so decidedly declared our opinions on this subject, that we do not care again to go over them. The jury is just as much a final arbiter, in its sphere, as the Court, and in matters of fact, it is generally far more apt to be right. The consent of twelve minds to a verdict is a pretty sure evidence of its correctness. And the error ought to be very plain for one mind to set it aside.
As we have said, we see no good reason for this bill of exceptions. We think this lady has been improperly delayed in this matter, and we award her the damages authorized by law in such cases, and judgment will be so entered.
Judgment affirmed.